                  Case
                  Case1:18-cv-07712-PAE
                       1:18-cv-07742-PAE Document
                                         Document118
                                                  53 Filed
                                                     Filed10/17/18
                                                           08/02/19 Page
                                                                    Page11of
                                                                          of11




 Granted.


                PaJA.�
SO ORDERED.
                                                 08/02/2019
            __________________________________
                  PAUL A. ENGELMAYER
                  United States District Judge
